 DECISIONS OF NATI()NAL LABOR RELATIONS BOARDLeslie Metal Arts Company, Inc. and InternationalUnion, United Automobile, Aerospace and Agri-cultrual Implement Workers of America(UAW). Case 7-CA-18107November 17, 1980DECISION AND ORDERBY MI MB1I RS JINKINS, PNI.I O, NI)TKRUISI)AI IUpon a charge filed on August 7, 1980, by Inter-national Union, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW), herein called the Union, and duly servedon Leslie Metal Arts Company, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 7, issued a complaint on August 15,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (I) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 23,1980, following a Board election in Case 7-RC-15314, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about July 25,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union and to furnish it withcertain necessary and relevant information, as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so.On August 26, 1980, Respondent filed its answer tothe complaint admitting in part, and denying inpart, the allegations in the complaint.On September 19, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September25, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondent()Official nriotlice is takcll of the record ill the rcpresen.ntiltil proceed-ing, Case 7 RC 15314, as the term "record" is defined in Secs. 11)268and 1012.h9(g) of the Board's Rules and Regulations, Series 8. as amendedSee LT'V Eh'trylemn. Irc, 166 NLR 938 (1967). enfd 388X 2d 683(4th Cir I968): (;olden Age Beverage Co., 167 Nl.R) 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Interypie Co. v. Pnllo. 269 V Supp 573(D.C V; 1967), Iollett ('orp., 164 NLRB 378 (1967), cnffd. 397 '.2d 91(7th Cir. 1968) Sec. 9(d) of the NLRA, as amended253 NLRB No. 44thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits the Union's request and its refusal to bar-gain and to furnish information which is necessaryand relevant to the Union's role as exclusive bar-gaining representative, but in substance attacks thevalidity of the Union's certification on the basis ofits exceptions to the Hearing Officer's report onthe first election and its objections to the secondelection in the underlying representation proceed-ing. The General Counsel argues that all materialissues have been previously decided. We agreewith the General Counsel.Review of the record herein, including therecord in Case 7-RC-15314, discloses that on April25, 1979, pursuant to a Stipulation for CertificationUpon Consent Election, an election was heldamong the employees in the stipulated unit. Thetally of ballots showed that, of approximately 278eligible voters, 125 cast valid ballots in favor of,and 135 against, the Union; there were 2 chal-lenged ballots, an insufficent number to affect thetesults. On April 30, 1979, the Union filed timelyobjections to conduct affecting the results of theelection. Following an investigation, the RegionalDirector, on May 3, 1979, issued an order requiringthat a hearing be held on the Union's objections.After the hearing, the Hearing Officer recommend-ed that three of the Union's six objections be sus-tained, the remaining three be overruled, and thatthe election of April 25, 1979, be set aside and anew election directed. Respondent filed timely ex-ceptions to the report. On January 15, 1980, theBoard adopted the Hearing Officer's report, and di-rected that a second election be conducted.The second election was held on February 13,1980. The tally of ballots showed that, of approxi-mately 215 eligible voters, 104 cast valid ballots infavor of, and 72 against, the Union: there were 4challenged ballots, an insufficient number to affectthe results. On February 19, 1980, Respondent filedtimely objections to conduct affecting the results ofthis election. Following an investigation, theActing Regional Director, on March 27, 1980, rec-ommended that Respondent's objections be over-ruled in their entirety and that a Certification ofRepresentative issue. Respondent filed timely ex-326 l.SI.5IE MEtAI. ARTS COMI'ANY'. INCceptions to the report. On June 23, 1980, the Boardadopted the Acting Regional Director's report andcertified the Union as the exclusive bargaining rep-resentative of the employees in the stipulated unit.Respondent is now contending that the Board erro-neously set aside the first election and directed thesecond election and erroneously overruled Re-spondent's objections to the second election.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THEI BUSINESS OF RESPONI)ENTRespondent, a Michigan corporation, is, and hasbeen at all times material herein, engaged in themanufacture and nonretail sale of steel stampingsand assemblies. Respondent's principal office andplace of business is located at 3225 32d Street, SE.,Grand Rapids, Michigan. Respondent also main-tains an office and place of business at 3075 BretonStreet, SE., Grand Rapids, Michigan. Only theBreton Street facility is involved in this proceed-ing. During calendar year 1979, a representativeperiod, Respondent sold and shipped goods valuedin excess of $50,000 from its Breton Street facilitydirectly to customers located outside the State ofMichigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.2 Se Pmhurh Pulale (;/ a (Co v N.I.L.. .313 t S 14h, 12 (1941).Rules and Rcgulaions of the Board, Scs 102 1(f andti 102 h9(c)11. T111. LABOR OR(GANIZA'ION INVOI Vii)International Union, United Automobile, Acro-space and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.III. IHli tUINAIR ABOR PRACTICI-SA. lThe Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees, including toolroom employees, employed by Respondent atits Plant No. 5 located at 3075 Breton St.,S.E., Grand Rapids, Michigan, but excludingall office clerical employees, plant clerical em-ployees, technical, engineering, and profession-al employees, drivers, confidential employees,salesmen, guards and supervisors as defined inthe Act.2. The certificationOn February 13, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 7, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on June 23,1980, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and RespondentsRefusalCommencing on or about July 11, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit, and tofurnish it with certain information which is rele-vant and necessary to its role as the exclusive col-lective-bargaining representative. Commencing onor about July 25, 1980, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain iththe Union as the exclusive representative for col-lective bargaining of all employees in said unit, andto furnish the Union with said information.327 I)3ICISI()NS () NATIONAINA. IAI()R RL.ATIONS BO)ARD)Accordingly, we find that Respondent has, sinceJuly 25, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit and has refused to furnish it with rele-vant and necessary information, and that, by suchrefusal, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.IV. 11 I IltCI' OF IF1[ UNIFAIR I AORPRACTICES UPON COMMERCIThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE RMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement. We shall also order Respondent to fur-nish the Union with the relevant and necessary in-formation requested by it on July 11, 1980.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company. Inc.,136 NLRB 785 (1962); Commerce Company d/h/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Leslie Metal Arts Company, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including tool roomemployees, employed by Respondent at its PlantNo. 5 located at 3075 Breton St., SE., GrandRapids, Michigan, but excluding all office clericalemployees, plant clerical employees, technical, en-gineering, and professional employees, drivers, con-fidential employees, salesmen, guards and supervi-sors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since June 23, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about July 25, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, and to furnishthe Union with information that is relevant andnecessary to its role as the exclusive bargainingrepresentative, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent.Leslie Metal Arts Company, Inc., Grand Rapids,Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America (UAW),as the exclusive bargaining representative of its em-ployees in the following appropriate unit:328 I.ESLIE MNIIAL ARTS COMPANY, INC.All full-time and regular part-time productionand maintenance employees, including toolroom employees, employed by Respondent atits Plant No. 5 located at 3075 Breton St..S., Grand Rapids, Michigan, but excludingall office clerical employees, plant clerical em-ployees, technical, engineering, and professicn-al employees, drivers, confidential employees,salesmen, guards and supervisors as defined inthe Act.(b) Refusing to furnish the Union with the infor-mation that it requested by letter dated July 11.1980, which information is relevant and necessaryto the Union's role as the exclusive hargaining rep-resentative of the employees in the bargaining unitdescribed above.(c) In any like or related mariner interferingwith, restraining. or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the follo\wing affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, furnish the Union with the in-formation that it requested by letter dated July 111980, which information is relevant and necessaryto the Union's role as the exclusive bargaining rep-resentative of the employees in the bargaining unitdescribed above.(c) Post at Plant No. 5, 3075 Breton St., SE.,Grand Rapids, Michigan, copies of the attachednotice marked "Appendix."3 Copies of said notice,on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.:' In the ,-cril t his Orider i, nforcbd h .a .JIdgmcnt ,I' a t;rmctSilic, (.url ,I Appralk. hc .ord ill the 11odlt r rladinll g "'T ,tcd h.()rdcr f the N tional I a.Ihr Rlioll BI aird" ,.al l retd -Po>i tPurul i a Jdgm n i of t Unitedl Slat' ( urt l i AppI tca .Iforcig ;t1'o)rder it hilt Natim!il I hor R t-laron, I..itard(d) Notify the Regional Director for Region 7, inwriting. within 20 days from the date of this Order.what steps have been taken to comply herewith.APPENDIXNoII(I- To EP oit>sPOSII.I) HY ORI)I.R OF IHiNA lION l LAHOR RI-AFlIONS (\OXRI)An Agency of the United States GovernmentWI wti. NT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union, United Automobile,Aerospace and Agricultural Implement Work-ers of America (UAW), itas the exclusive repre-sentative of the employees in the bargainingunit described below.W'IE w v I NO I refuse to furnish the Unionwith the information that it requested by letterdated July 11. 1980, which information is rele-vant and necessary to the Union's role as theexclusive bargaining representative of the em-ployees in the bargaining unit described below.t'EV W l.i NOI ill any like or related marinerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WVI \wit , upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, enmbody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingtool room employees, employed by us at ourPlant No. 5 located at 3075 Breton St., S.E.,Grand Rapids, Michigan, but excluding alloffice clerical employees, plant clerical em-ployees, technical, engineering, and profes-sional employees, drivers, confidential em-ployees salesmen, guards and supervisors asdefined in the Act.WEI wit., upon request, furnish the Unionwith the information that it requested by letterdated July 11, 1980, which information is rele-vant and necessary to the Union's role as theexclusive bargaining representative of the em-ployees in the bargaining unit described above.LESI.EI MIrAI. ARIS COMPANY .INC.329